NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The rejections of claims 1-4 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments filed 28 February 2022 and have been withdrawn.
	Claim 3 has been canceled.
	Claims 1-2 and 4, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach all of the functional and structural limitations of the claimed invention, further in view of the structures of the base plate, supports, and clipless pedals together.

The closest prior art of record includes Matsueda et al. (US 2009/0241827) and Machida (US 2013/0139745).
	Regarding independent claim 1, Matsueda teaches a footrest for a rowing machine (rowing boat footrest assembly 12), comprising: a base plate (footrest member 40), being a single piece, having a first set of adjustment holes (slots 68) arranged in two rows, each row comprising at least two adjustment holes, and the two rows being parallel to each other; … and two clipless pedals (shoe retaining mechanism 42), each having a pedal body …


	Regarding independent claim 1, Machida teaches a footrest for a rowing machine, comprising: a base plate (support plate 42), … having a first set of adjustment holes arranged in two rows, each row comprising at least two adjustment holes, and the two rows being parallel to each other; two supports (support pillars 44), each being an L-shaped body comprised of a bottom and a pivoting seat, … and the pivoting seat having a pivoting hole, … and two clipless pedals (adapters 14), each having a pedal body and a spindle (pivot pins 70), an outer end of each spindle being screwed into one of the two pivoting holes, wherein the base plate is under the two clipless pedals as a bottom.
	Machida fails to teach the base plate being a single piece and wherein the bottom of the supports having two fixing holes, each fixing hole corresponding to one of the two rows of the first set of adjustment holes, wherein each of the two supports is directly fixed onto the base plate by fastening bolts passing through the fixing holes and one of each row of the first set of adjustment holes.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784